1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JARROD GORDON,                                   )   Case No.: 1:18-cv-01223-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER STAYING CASE FOR NINETY DAYS
10            v.                                          PENDING SETTLEMENT CONFERENCE TO
                                                      )   HELD ON MAY 10, 2019
11                                                    )
     SHELIA MARQUEZ, et al.,
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )
                                                      )
14                                                    )
15            Plaintiff Jarrod Gordon is proceeding pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983. This case is currently set for settlement conference on May 10, 2019, at
17   California State Prison-Corcoran before Magistrate Judge Barbara A. McAuliffe. In light of the
18   scheduled settlement conference, this action is STAYED for 90 days to allow the parties an
19   opportunity to settle their dispute before the discovery process begins. Except as provided by any
20   pending or subsequent court order, no other pleadings or other documents may be filed in this case
21   during the stay of this action. The parties shall not engage in formal discovery, but may engage is
22   informal discovery to prepare for the settlement conference.
23
24   IT IS SO ORDERED.
25
     Dated:        March 4, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
